Citation Nr: 0625049	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-21 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUE

Entitlement to separate compensable evaluations for tinnitus 
in each ear.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to June 1977.  
According to his DD Form 214, he also had 2 months and 22 
days of active service prior to May 19, 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision by the RO.


FINDING OF FACT

The veteran has bilateral tinnitus; he is currently in 
receipt of a single 10-percent evaluation therefor.


CONCLUSION OF LAW

The law precludes the assignment of separate compensable 
evaluations for tinnitus in each ear.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.87 (Diagnostic Code 6260) 
(2005); 38 C.F.R. § 4.87 (Diagnostic Code 6260) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks to establish separate compensable 
evaluations for tinnitus in each ear.  He argues that, 
because he perceives tinnitus bilaterally, and because he 
filed a claim for separate ratings in January 2003, 
separation evaluations should be assigned under the version 
of the law in effect prior to June 13, 2003.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 
6260.  That diagnostic code was revised effective June 13, 
2003.  The revisions were intended to codify VA's long-
standing practice of assigning a single 10 percent evaluation 
for recurrent tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  See Schedule 
for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. 
Reg. 25,822 (May 14, 2003).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a decision of the Board which had concluded that no more than 
a single 10-percent disability evaluation could be assigned 
for tinnitus, whether perceived as bilateral or unilateral, 
under prior regulations.  The Court held that the pre-June 
13, 2003 versions of 38 C.F.R. § 4.87, Diagnostic Code 6260, 
required the assignment of "dual ratings" for bilateral 
tinnitus.  Id. at 78.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that could ultimately be 
overturned, the Secretary of VA imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay included all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, affirming VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts.  Finding that there was a lack of evidence in the 
record that VA's interpretation of Diagnostic Code 6260 was 
plainly erroneous or inconsistent with the regulations, the 
Federal Circuit concluded that the Court erred in failing to 
defer to VA's interpretation.

As a consequence of the Federal Circuit's holding, the VA 
Secretary, on July 10, 2006, rescinded the stay that had been 
imposed on claims affected by Smith.  The Secretary directed 
the Board to resume adjudication of the previously stayed 
claims consistent with VA's long-standing interpretation that 
a single 10-percent disability rating is the maximum rating 
available under Diagnostic Code 6260.   

In view of the foregoing, it is clear that there is no legal 
basis upon which to award the veteran separate compensable 
evaluations for tinnitus in each ear.  Accordingly, his claim 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004).


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


